Name: Commission Regulation (EC) No 538/2004 of 23 March 2004 reducing the import quota for olive oil for April 2004 under the Tunisian tariff quota
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  international trade;  Africa
 Date Published: nan

 Avis juridique important|32004R0538Commission Regulation (EC) No 538/2004 of 23 March 2004 reducing the import quota for olive oil for April 2004 under the Tunisian tariff quota Official Journal L 086 , 24/03/2004 P. 0018 - 0019Commission Regulation (EC) No 538/2004of 23 March 2004reducing the import quota for olive oil for April 2004 under the Tunisian tariff quotaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2000/822/EC of 22 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement(1),Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(2),Having regard to Commission Regulation (EC) No 312/2001 of 15 February 2001 laying down detailed rules of application for the importation of olive oil originating in Tunisia and derogating from certain provisions of Regulations (EC) No 1476/95 and (EC) No 1291/2000(3), and in particular Article 2(3) and (4) thereof,Whereas:(1) Article 3(1) and (2) of Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part(4) opens a tariff quota, at a zero rate of duty, for imports of untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90 wholly obtained in Tunisia and transported directly from Tunisia to the Community, up to the limit laid down for each year.(2) Article 1(2) of Regulation (EC) No 312/2001 also lays down the maximum monthly quantities covered by the licences to be issued.(3) Applications were submitted on 16 and 17 February 2004 to the competent French and Italian authorities in accordance with Article 2(2) of Regulation (EC) No 312/2001 for import licences covering a total quantity exceeding the limit of 1000 tonnes laid down for February.(4) Under the circumstances, the Commission set by Regulation (EC) No 293/2004(5) a percentage allocation of 14,20 % to allow licences to be issued in proportion to the quantity available.(5) The Italian version of Regulation (EC) No 293/2004 incorrectly states a percentage allocation of 91,49 % instead of 14,20 %. The Italian authorities accordingly issued licences for 91,49 % of the quantity available. The quantity delivered as a result exceeded the availability for February 2004 by 135,24 tonnes.(6) The quota for April 2004 must accordingly be reduced by that excess quantity, i.e. 135,24 tonnes, so bringing the quota for that month to 7864,76 tonnes instead of the 8000 tonnes laid down by Regulation,HAS ADOPTED THIS REGULATION:Article 1The import quota for olive oil under the Tunisian tariff quota for April 2004 shall be 7864,76 tonnes, without prejudicing the possibility provided for in the second subparagraph of Article 1(2) of Regulation (EC) No 312/2001 of using any oil left over from the previous month once this quota is exhausted.Article 2This Regulation shall enter into force on 24 March 2004.It shall apply from 29 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 336, 30.12.2000, p. 92.(2) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 1513/2001 (OJ L 201, 26.7.2001, p. 4).(3) OJ L 46, 16.2.2001, p. 3. Regulation as amended by Regulation (EC) No 406/2004 (OJ L 67, 5.3.2004, p. 10).(4) OJ L 97, 30.3.1998, p. 1.(5) OJ L 50, 20.2.2004, p. 11.